Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Claims 1-5 and 15-16 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species III (drawn to Figs 12A-12A) in the reply filed on 2/17/2022 is acknowledged.  The crux of the traversal is basically on the ground(s) that “Species I (Figs 1-10B) and Species II (figs 11A-11D) and the related description in the Specification should be included with elected Species III and Applicant does not think that examining and searching Species I and Species II with elected Species III would result in any examination burden”.
This is not found persuasive because the burden is on the Applicant to prove that they are not patentable distinct and if Applicant cannot prove that the species are not patentable distinct then the species/restriction requirement is proper and proper any 

The requirement is still deemed proper and is therefore made FINAL.
Currently Claims 1-20 encompass the elected species. Accordingly, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 8,070,119 to Taylor.

Regarding claim 1, Taylor discloses a clamp positionable on a bulb seam of a building surface, comprising:



an insert (34) having a protrusion (34) positionable within the recess of the body and a second arm (18, 22)  that extends to a second distal end, wherein the protrusion has a diameter that is greater than the first width of the opening to hold the protrusion within the recess, and wherein the insert can rotate relative to the body about the rotation axis from a first position to a second position to reduce a distance between the first and second distal ends of the arms; and

an aperture (44) that extends through the body along an aperture axis, wherein the aperture is configured to receive a bar component  (40) to engage the insert and rotate the insert from the first position to the second position.

Regarding claim 2, wherein the protrusion of the insert extends from a neck of the insert and has a circular cross-sectional shape that complements a circular cross-sectional shape of the recess, wherein the neck has a second width that is less than the first width, and wherein the neck extends from a shoulder of the second arm that has a third width that is greater than the protrusion diameter.



Regarding claim 4, wherein the first and second radii of curvature are approximately equal.

Regarding claim 5, wherein the first and second arms define a receiving space with a substantially circular cross-sectional shape to extend around the bulb seam.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 4,901, 963 to Yoder.

Regarding claim 15, Yoder discloses a clamp capable of engaging a bulb seam of a building surface, comprising:

a body (16) (figs 1-2) having an upper surface, a lower surface, a first arm (20) that projects from the lower surface and extends to a first distal end, and a recess (62)extending into the lower surface and that extends along a rotation axis from a first end to a second end of the body;



an aperture (aperture for bolt 40, 42) that extends through the body to receive a bar component to engage the insert and rotate the insert from the first position to the second position.

Regarding claim 16, wherein the stop portion limits rotation of the insert to the second position by contact with the lower surface of the body, and wherein the stop portion defines a plane that is nonparallel to a second upper surface of the shoulder positioned on a second side of the neck.


Allowable Subject Matter
Claims 6-9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 10-14 are allowed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a clamp positionable on a bulb seam of a building surface having a body with arms, recess, protrusion, aperture and bar component, but are deemed to be less relevant than the relied upon references.
US 2013 0167470; US 8528888; 8910928.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAN LE/Primary Examiner, Art Unit 3632